      Case 2:19-cv-01219-GBW-KRS Document 56 Filed 03/10/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

RANDY FLOWERS,

               Plaintiff,

v.                                                            No. 2:19-cv-1219 GBW/KRS

UNITED PARCEL SERVICE, INC.,

               Defendant.

                      ORDER EXTENDING PRETRIAL DEADLINES

       THIS MATTER is before the Court on the parties’ request at the March 10, 2021 status

conference to further extend their pretrial deadlines.

       IT IS ORDERED that the case management deadlines in this case are extended as

follows:

       (a) Termination of discovery:           August 6, 2021;

       (b) Motions relating to discovery:      August 20, 2021;

       (c) All other motions:                  September 3, 2021;

       (d) Pretrial order:      Plaintiff to Defendant by:    September 17, 2021;

                                Defendant to Court by:        September 30, 2021.



                                                         ______________________________
                                                         KEVIN R. SWEAZEA
                                                         UNITED STATES MAGISTRATE JUDGE
